PRECEDENTIAL


        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                      No. 18-3199
                     _____________

            UNITED STATES OF AMERICA

                            v.

                 REHELIO D. TRANT,
                                 Appellant
                   _____________

  On Appeal from the District Court of the Virgin Islands
          District Court No. 3-18-cr-00004-001
     District Judge: The Honorable Curtis V. Gomez

                  Argued April 8, 2019

 Before: SMITH, Chief Judge, JORDAN, and RENDELL,
                    Circuit Judges

                  (Filed: May 15, 2019)


Gretchen C.F. Shappert
Sigrid M. Tejo-Sprotte           [ARGUED]
Office of United States Attorney
5500 Veterans Drive, Suite 260
United States Courthouse
St. Thomas, VI 00802
       Counsel for Appellee

Omodare B. Jupiter
Office of the Federal Public Defender
200 South Lamar Street
Suite 200-N
Jackson, MS 39201

Melanie Turnbull                  [ARGUED]
Gabriel J. Villegas
Office of Federal Public Defender
1336 Beltjen Road
Suite 202, Tunick Building
St. Thomas, VI 00802
       Counsel for Appellant

                     ________________

                OPINION OF THE COURT
                   ________________

SMITH, Chief Judge.

       One evening on St. Thomas, in the U.S. Virgin Islands
(the V.I.), a minor dispute between two men over the use of a
can opener escalated into each man menacingly showing the
other his pistol. After law enforcement officers looked into
these events, a federal grand jury charged one of them, Rehelio
Trant, with being a convicted felon in possession of a firearm
                              2
in violation of 18 U.S.C. § 922(g)(1). Trant proceeded to trial
and a jury found him guilty. On appeal, Trant argues that his
conviction should be vacated because the District Court
impermissibly allowed the Government to reopen its case-in-
chief and also made two evidentiary errors. Trant also
contends that the record contains insufficient evidence to
support his conviction. Concluding that none of Trant’s
challenges have merit, we will affirm the judgment.

                              I.1

        In the fall of 2017, Rehelio Trant and Jimez Ashby had
a heated encounter at a gas station in Bovoni, St. Thomas, that
ended with each displaying his pistol to the other. Trant
wanted to use a can opener inside the gas station, but Ashby
was at a counter and in his way. Trant asked Ashby to move,
but Ashby did not hear him. Trant then yelled his request in
Ashby’s ear. Although Ashby complied, he admonished Trant
for screaming at him. The encounter seemed to have ended
when the two men shook hands and Trant exited the store. Yet
Trant signaled Ashby to join him outside. When Ashby did so,
a breeze blew hard enough against Trant that Ashby, standing
less than a car’s length away, was able to see Trant’s waistband
tighten and the imprint of a gun against his body. Ashby
immediately brandished his firearm and backed away. Then
standing “a little more than a car length” from Ashby, Trant

1
   Because Trant challenges the sufficiency of the evidence
supporting his conviction, we view the evidence in the light
most favorable to the Government and draw all reasonable
inferences in favor of the jury’s guilty verdict. See United
States v. Fountain, 792 F.3d 310, 314 (3d Cir. 2015).
                               3
lifted up his shirt and revealed a gun in his waistband. (App.
61.) Just then, a woman walked between the two men, and
Trant left the gas station. Ashby quickly called the police to
report the incident.

       Several months later, a federal grand jury charged Trant
with one count of possession of a firearm by a convicted felon.
Before trial, the Government and Trant stipulated that he had a
prior felony conviction. In addition, Trant filed a motion in
limine seeking the Court’s permission to inquire into “Ashby’s
unlawful possession of two firearms for impeachment purposes
which are probative of his character for untruthfulness.” (App.
24–25.) The District Court deferred ruling on this motion until
trial.

        At trial, the Government’s case included the testimony
of Ashby and Sergeant Bernard Burke, the Supervisor of the
Virgin Islands Police Department’s Firearms Unit. Ashby
described his encounter with Trant, and added that the light
“was good” when he saw both the imprint of a gun in Trant’s
waistband and Trant lift his shirt to expose the gun. (App. 60,
76–77.) On cross examination, Ashby testified that he knew
the imprint in Trant’s waistband was of a gun and recalled
telling the police that Trant’s firearm “look[ed] like a Glock”—
a gun that Ashby said resembled his own Glock pistol. (App.
71.) Trant’s counsel attempted to ask Ashby three questions
about the unlawfulness of his possession of a firearm at the
time of the altercation with Trant, but the District Court
sustained, apparently under Federal Rules of Evidence 608 and



                               4
609, the Government’s objections to these questions.2 The
Government then called Sergeant Burke to testify that there are
no firearm manufacturing facilities within the territorial
boundaries of the V.I. After that, the Government rested its
case.

       Next, Trant moved under Federal Rule of Criminal
Procedure 29(a) for a judgment of acquittal. The District
Court, noting that the trial record lacked evidence that Trant
was a convicted felon (a requirement for conviction under 18
U.S.C. § 922(g)(1), see United States v. Foster, 891 F.3d 93,
111 (3d Cir. 2018)), asked the prosecutor about the missing
evidence to support this “essential element.” (App. 84.) She
responded that she had forgotten to move the admission of the
stipulation of Trant’s prior felony conviction. The prosecutor
then incorrectly asserted that she had “asked the Court prior to
the jury coming in to address [the stipulation] and to inquire as
to when that stipulation would be presented to the jury.” 3

2
   The District Court did not reference any legal authority when
ruling on the Government’s objections, but the Government
cited Federal Rules of Evidence 608 and 609 when it raised
two of its three objections that the Court sustained.
3
   The record does not support the Government’s assertion that
it had raised with the Court the admission of the stipulation.
The prosecutor later acknowledged that she “did not tell the
Court that the question [she] had about the stipulation was
when to present it.” (App. 89.) The District Court “remind[ed]
the parties to be cautious with your recollection[s] because it
seems to me the [G]overnment’s recollection and recitation of
what happened doesn’t comport with the record at all.” (App.
91.)
                               5
(App. 85.) This left the Government with no alternative but to
move to reopen its case-in-chief. In support of its motion, the
prosecutor argued that the Court should grant the motion
because Trant would not suffer any prejudice from the
admission of the stipulation. Trant objected but offered no
reason why the Court should deny the motion other than that
“it’s too late” and “[t]he [G]overnment has rested.” (App. 88.)

        The District Court granted the Government’s motion to
reopen. After the stipulation was admitted into evidence, the
Government again rested. Trant, not presenting any evidence
of his own, also rested.

       The jury found Trant guilty of violating § 922(g)(1), and
Trant was later sentenced to 71 months’ imprisonment and
three years of supervised release. Trant timely appealed.

                              II.

      The District Court had jurisdiction under 18 U.S.C.
§ 3231 and 48 U.S.C. § 1612(a), and we have jurisdiction
pursuant to 28 U.S.C. § 1291.

                              III.

       On appeal, Trant raises three issues. He contends that
the District Court erred by granting the Government’s motion
to reopen its case-in-chief and by restricting his cross
examination of Ashby. Trant also asserts that the record lacks
the necessary evidence to support his conviction. We reject
each of his challenges.


                               6
                               A.

        Trant argues that the District Court impermissibly
granted the Government’s motion to reopen because the
Government lacked a reasonable explanation for failing to
present the stipulation during its case-in-chief. Trant adds that
“the [G]overnment added insult to injury by misrepresenting
what had occurred.” (Trant’s Br. at 21.) He further contends
that our review of the District Court’s ruling should “end” with
the Government’s inadequate justification for failing to move
the stipulation into evidence because, he implies, a reasonable
explanation was necessary for reopening. (Id. at 22.)
Alternatively, Trant asserts that the Court abused its discretion
by granting the motion because he was prejudiced by the
reopening—i.e., he lost the opportunity to be acquitted based
on the Government’s failure to prove that he is a convicted
felon.

                               1.

       There is scarce authority in our circuit on the standard
governing this Court’s review of a ruling on a motion to reopen
the Government’s case-in-chief during a criminal trial. We
therefore take this opportunity to clarify and build upon our
case law.4 When considering a party’s motion to reopen its

4
     In multiple decisions, both precedential and non-
precedential, we have stated that “[t]he question of whether the
[G]overnment may augment the record at a suppression
hearing after a remand following the conviction of the
defendant is analogous to the question of whether the
[G]overnment may reopen its case after resting.” United States
                               7
case at trial, “‘the district court’s primary focus should be on
whether the party opposing reopening would be prejudiced if
reopening is permitted.’” United States v. Coward, 296 F.3d
176, 181 (3d Cir. 2002) (quoting United States v. Kithcart, 218
F.3d 213, 220 (3d Cir. 2000)) (explaining how district courts
should approach ruling on motions to reopen a suppression
hearing). As in the suppression context, two principal
considerations for the district court’s inquiry are the timing of
the moving party’s request to reopen (whether, if the motion is
granted, the opposing party will have a reasonable opportunity
to rebut the moving party’s new evidence) and “the effect of
the granting of the motion” (whether granting the motion will
cause substantial disruption to the proceedings or result in the
new evidence taking on “distorted importance”). Id. (internal
quotation marks and citation omitted). Moreover, district
courts should assess the reasonableness of the moving party’s
explanation for failing to introduce the desired evidence before
resting and whether the new evidence is admissible and has
probative value. See id.

       In adopting this standard, we join eight other circuits
that have issued essentially the same guidance on how district
courts should approach deciding motions to reopen at trial.

v. Coward, 296 F.3d 176, 180 (3d Cir. 2002); United States v.
Kithcart, 218 F.3d 213, 219 (3d Cir. 2000) (same); United
States v. Rey, 595 F. App’x 152, 154 (3d Cir. 2014) (same);
United States v. Brown, 534 F. App’x 132, 136 (3d Cir. 2013)
(same); see also United States v. Vastola, 915 F.2d 865, 876
(3d Cir. 1990) (stating that ruling on a motion to reopen a
suppression hearing after remand “is similar to … ruling on a
motion by the [G]overnment to reopen”).
                               8
See United States v. Martinez, 872 F.3d 293, 298–99 (5th Cir.
2017); United States v. Orozco, 764 F.3d 997, 1001 (9th Cir.
2014); United States v. Sabhnani, 599 F.3d 215, 247–48
(2d Cir. 2010); United States v. Nunez, 432 F.3d 573, 579
(4th Cir. 2005); United States v. Byrd, 403 F.3d 1278, 1283–
88 (11th Cir. 2005); United States v. Peterson, 233 F.3d 101,
106 (1st Cir. 2000); United States v. Blankenship, 775 F.2d
735, 741 (6th Cir. 1985); United States v. Larson, 596 F.2d
759, 778 (8th Cir. 1979).

        Although we have announced the standard governing
motions to reopen at trial by referring to our suppression-
hearing case law, our statement that “‘courts should be
extremely reluctant to grant reopenings,’” Coward, 296 F.3d
at 180 (quoting Kithcart, 218 F.3d at 219 (internal quotation
marks and citation omitted)), does not apply to a district court’s
consideration of a motion to reopen at trial. Both Coward and
Kithcart explained that this restraint on reopening applies to
motions to reopen a suppression hearing. See id.; Kithcart, 218
F.3d at 219–20. We conclude that any such caution against
reopening the record in the trial context would constitute an
anomalous constraint on a district court’s traditional and well-
understood exercise of its discretion. See United States v.
Schiff, 602 F.3d 152, 167 n.21 (3d Cir. 2010) (noting that
district courts “have wide discretion in the management of their
cases” (internal quotation marks and citation omitted)).
Coward and Kithcart recognize that “decisions to reopen
proceedings are traditionally a discretionary matter for the
district court.” Coward, 296 F.3d at 180 (internal quotation
marks and citation omitted); Kithcart, 218 F.3d at 219. We
will not, therefore, direct a district court to place a thumb on
the scale by suggesting that reopening a trial record is
                                9
somehow disfavored, while at the same time giving lip service
to our reliance upon the trial judge’s sound discretion. In our
view, this would only confuse a trial judge’s inquiry into
whether or not to reopen, as well as our eventual review for
abuse of discretion.

        We add that our cautionary warning against reopening
suppression hearings upon remand is not warranted in the trial
context for three additional reasons. First, in comparison to
suppression hearings, trials present a greater need for district
courts to be unconstrained in the exercise of their case-
management discretion. Trials are fluid proceedings with a
much wider horizon of evidence for district courts to consider
than in suppression hearings, and courts enjoy broad discretion
during trial precisely so that they can promptly and effectively
respond to the varied and often unanticipated issues that may
arise. Cf. Schiff, 602 F.3d at 176 (noting district courts have
“broad discretion” to engage in case management during trial).
Second and relatedly, suppression hearings usually present
fewer and more narrow issues than arise at trial. That means
that parties moving to reopen suppression hearings will
generally have less justifiable reasons for failing to introduce
the desired evidence into the record than parties moving to
reopen at trial. As Coward noted, “[r]eopening is often
permitted to supply some technical requirement … or to supply
some detail overlooked by inadvertence.” 296 F.3d at 182
(internal quotation marks and citation omitted). We believe
that, as exemplified by this case, there are more opportunities
for technical requirements or details to be overlooked during
the often high pressure of a trial proceeding than in a
suppression hearing where a jury is never present. Third,
courts should not be distracted at trial by a suggestion that
                              10
reopening is disfavored, because deciding whether to allow the
Government to reopen its case-in-chief will more often be
outcome determinative (as in this case) than in the suppression-
following-remand context.        In the latter situation, the
Government may be able, through time and investigative
resources, to obtain alternative evidence to present at trial.
This higher likelihood of reopening at trial being outcome
determinative makes it even more critical that a district court
apply our reopening standard in a straightforward manner,
focusing first on prejudice to the party opposing the motion,
while also considering the nature and probative value of the
new evidence. Quite simply, the purpose, procedure and
pressures of a trial are way too different from the suppression
hearing context to warrant application of a “one size fits all”
approach to resolving a motion to reopen.5

                               2.

      With this standard now defined, we turn to Trant’s
argument that the District Court impermissibly granted the
Government’s motion to reopen its case-in-chief.6 We agree

5
   We do not consider here whether our statement in Coward
and Kithcart instructing district courts to exercise extreme
reluctance to grant reopening in suppression hearings after
remand is dicta and accordingly not binding, even in that
context. It is enough to say that it is certainly not binding in
the context of a trial.
6
  We review the District Court’s ruling on the Government’s
motion to reopen by applying a straightforward abuse of
discretion standard. See Zenith Radio Corp. v. Hazeltine
Research, Inc., 401 U.S. 321, 331–32 (1971).
                              11
with Trant that the Government’s reason for failing to
introduce the stipulation before resting (it “simply forgot”
(Gov. Br. at 16)) is hardly compelling. But prejudice to the
party objecting to reopening the trial record constitutes the
primary consideration for a district court that must rule on a
motion to reopen. The Court was not required to deny the
motion solely because the Government’s explanation was
weak. See United States v. Wrensford, 866 F.3d 76, 88 n.6
(3d Cir. 2017) (“Reopening may … be permitted to allow the
presentation of evidence about a technical matter overlooked
by inadvertence.” (internal quotation marks and citation
omitted)).

       We conclude that the District Court did not abuse its
discretion by granting the motion because Trant was not
prejudiced by the Government’s reopening of its case-in-chief:
the Government moved to reopen before Trant had the
opportunity to present his evidence, thereby giving him the
opportunity to respond and also limiting any disruption to the
proceedings.7 See Coward, 296 F.3d at 181 (“Where, as in this
case, reopening is permitted after the [G]overnment has rested
its case in chief, but before the defendant has presented any
evidence, it is unlikely that prejudice sufficient to establish an
abuse of discretion can be established.” (internal quotation
marks and citation omitted)). And importantly, the object of
the motion to reopen was the admission of a stipulation—Trant


7
    The District Court did not provide an explanation for
granting the Government’s motion to reopen. We encourage
district courts to articulate their reasons for a ruling on a motion
to reopen at trial.
                                12
had agreed to it.8 See United States v. Smith, 751 F.3d 107,
114 (3d Cir. 2014) (holding that the nonmoving parties were
not prejudiced by the District Court’s granting a motion to
reopen the record on remand because they had notice of the
evidence to be offered and an opportunity to rebut the
evidence). Contrary to Trant’s assertion, prejudice in this
context does not mean the loss of an opportunity for an
unearned windfall. Prejudice results when a party experiences
an unfair or unreasonable impairment of his defense.
See Smith, 751 F.3d at 114; Coward, 296 F.3d at 181. Finally,
we emphasize that the parties do not dispute that the stipulation
was admissible and that it had significant probative value.9 A
trial should be a solemn exercise in a search for truth, not a
game of “gotcha.”

                               B.

        Trant next contends that the District Court committed
two errors by preventing him from cross examining Ashby
about his unlawful possession of a firearm. First, Trant argues
that the Court should have permitted him to question Ashby
about this matter, suggesting it was probative of Ashby’s
character for untruthfulness and necessary for the jury to
evaluate Ashby’s credibility. Trant asserts that Ashby’s own
illegal activity gave him a reason to lie about Trant’s gun
possession. When Ashby called the police, Trant contends, he

8
    The parties had filed on the District Court’s docket the
stipulation that Trant had a prior felony conviction.
9
   We add that the District Court appropriately handled the
Government’s misrepresentation regarding the admission of
the stipulation.
                               13
wanted officers to focus on Trant’s criminal activity and not
his own. In support, Trant points to United States v. Estell, 539
F.2d 697 (10th Cir. 1976), for the proposition that “credibility
may be attacked by showing specific instances of the witness’s
prior misconduct, other than convictions, which bear on
veracity.” Id. at 700.

       In implicitly applying Federal Rule of Evidence 608(b),
the District Court did not abuse its discretion by restricting
Trant from asking Ashby about his unlawful possession of a
firearm.10 Under this Rule, the District Court had the discretion
to allow Trant on cross examination to question Ashby about
specific instances of conduct if they were probative of his
character for truthfulness or untruthfulness. See Fed. R. Evid.
608(b); United States v. Williams, 464 F.3d 443, 448 (3d Cir.
2006). The District Court permissibly halted Trant’s proposed
questioning because Ashby’s illegal possession of a firearm
did not have any bearing on his character for truthfulness or
untruthfulness. As the Tenth Circuit has explained, “[t]here is
a point which constitutes a prosecution of the witness for the
offense inquired about rather than a testing of his credibility
and when that point is reached the court acts properly in closing
down the questioning, for there is no valid interest to be served

10
   We review the District Court’s ruling for abuse of discretion.
See United States v. Georgiou, 777 F.3d 125, 143 (3d Cir.
2015). The Government also objected to Trant’s proposed
cross examination of Ashby under Federal Rule of Evidence
609, but that Rule appears inapplicable here because,
according to Trant, Ashby was not convicted of illegally
possessing a firearm (for lacking a valid firearms license).
See Fed. R. Evid. 609.
                               14
in shifting the emphasis from the accused person[] on trial to
the witness.” Estell, 539 F.2d at 699–700. The Court did not
err in preventing Trant from questioning Ashby about his
unlawful possession of a firearm and thereby avoiding the
concerns expressed in Estell.

        Second, Trant argues that the District Court violated his
rights under the Confrontation Clause, see U.S. Const. amend.
VI, by not permitting him to cross examine Ashby about his
unlawful possession of a firearm. His questions, Trant
contends, would have demonstrated Ashby’s bias against Trant
and his motivation to lie. Trant again suggests that because
Ashby illegally had a gun during their encounter at the gas
station, he had the motive to report Trant’s unlawful possession
of a firearm to the police so as to distract law enforcement from
his own criminal conduct. Notably, Trant does not assert that
Ashby testified pursuant to any agreement with the
Government.

        Trant failed to raise this argument below, so we review
for plain error. See United States v. Olano, 507 U.S. 725, 731–
34 (1993).11 The District Court did not plainly err because if

11
   Under plain-error review, Trant must show that (1) an error
occurred; (2) the error is “obvious”; and (3) the error “affected
the outcome of the district court proceedings.” United States
v. Olano, 507 U.S. 725, 732–34 (1993) (internal quotation
marks omitted). If Trant makes these showings, we exercise
our discretion to award relief when the error “seriously
affect[s] the fairness, integrity or public reputation of judicial
proceedings.” Id. at 736 (internal quotation marks and citation
omitted).
                               15
Trant had been permitted to pursue his proposed cross
examination, the jury would not have had “a significantly
different impression” of Ashby’s credibility. Delaware v. Van
Arsdall, 475 U.S. 673, 680 (1986); see also United States v.
Chandler, 326 F.3d 210, 219 (3d Cir. 2003). Had the cross
examination taken place, no reasonable jury could have
believed that Ashby testified against Trant to avoid his own
prosecution for illegally having a firearm. And how could
they? It was Ashby himself who first called the police and
reported to them that he had brandished his own firearm in the
presence of Trant. Trant’s proposed cross examination would
not have given “the jury the facts from which jurors … could
appropriately draw inferences relating to the reliability of”
Ashby. Van Arsdall, 475 U.S. at 680 (internal quotation marks
and citation omitted). And even if the restriction on cross
examination was error, the implausible nature of Ashby’s
having an ulterior motive for testifying hardly made it
“obvious” that Trant had the right to ask Ashby about the
latter’s illegal possession of a firearm. Olano, 507 U.S. at 734.

                               C.

       Trant finally raises two arguments in support of his
contention that the record lacks sufficient evidence to support
his conviction. First, he asserts that Ashby’s testimony lacks
adequate specificity for a rational factfinder to determine
beyond a reasonable doubt that the object Ashby saw in Trant’s
possession fit the definition of a firearm under 18 U.S.C.
§ 921(a)(3). Trant emphasizes that the object may not have
been a firearm at all; alternatively, he suggests that “the object
could have been an antique firearm which the statute
specifically excludes as meeting the definition of a firearm.”
                               16
(Trant Br. at 14.) And during oral argument before us, Trant
stressed that Ashby lacked the expertise and experience of a
police officer in identifying firearms and that Ashby’s account
lacked corroboration.

       Ashby’s testimony, however, provides sufficient
evidence to satisfy the requirement for a § 922(g)(1) conviction
that a defendant possess a firearm as defined in § 921(a)(3).12
When reviewing a jury verdict to determine whether the
evidence presented at trial was sufficient to support the
conviction, “we review the record in the light most favorable
to the prosecution to determine whether any rational trier of
fact could have found proof of guilt[ ] beyond a reasonable
doubt. … We must sustain the jury’s verdict if there is
substantial evidence, viewed in the light most favorable to the
government, to uphold the jury’s decision.” United States v.
Caraballo-Rodriguez, 726 F.3d 418, 430 (3d Cir. 2013)
(en banc) (internal quotation marks and citations omitted).
Here, Ashby testified that he saw, with good lighting at the
scene of the offense, the imprint of a gun in Trant’s waistband
and Trant revealing “his gun in his waist.” (App. 61, 76–77.)
Ashby further stated that he knew what he saw was a gun,
describing it as a Glock that looked like one that he owned.
When assessing this evidence in the light most favorable to the

12
   18 U.S.C. § 921(a)(3) defines a firearm as “(A) any weapon
(including a starter gun) which will or is designed to or may
readily be converted to expel a projectile by the action of an
explosive; (B) the frame or receiver of any such weapon;
(C) any firearm muffler or firearm silencer; or (D) any
destructive device. Such term does not include an antique
firearm.”
                              17
Government, a rational trier of fact could determine beyond a
reasonable doubt that Trant had a “weapon … which will or is
designed to or may readily be converted to expel a projectile
by the action of an explosive.” 18 U.S.C. § 921(a)(3)(A).
Cf. United States v. Beverly, 99 F.3d 570, 573 (3d Cir. 1996)
(concluding that the testimony of a witness, who saw a
defendant’s gun twice at a “close” range, provided “sufficient
evidence for a jury to conclude that the defendant utilized a
firearm in the commission of his crime”). Furthermore, we
reject Trant’s antique-firearm defense, see 18 U.S.C.
§ 921(a)(3) (excluding “an antique firearm” from the definition
of a firearm), because he did not raise this affirmative defense
in the District Court, nor did he offer any evidence suggesting
that the gun Ashby saw was an antique firearm, as required by
United States v. Lawrence, 349 F.3d 109, 123 (3d Cir. 2003).
Finally, we have never required that a firearm conviction be
supported by the testimony of at least two witnesses or by a
witness with firearms expertise equal to that of a police officer.
See Beverly, 99 F.3d at 571–73 (only a mailman testified to
seeing the defendant’s firearm).

       Second, Trant contends that the Government failed to
prove that his firearm traveled in interstate commerce—a
required showing for a conviction under § 922(g)(1).
See Foster, 891 F.3d at 111. Sergeant Burke, Trant argues,
could not have provided the necessary proof because “he was
not given a gun to examine nor was he given the particular
characteristics of [Trant’s] gun.” (Trant Br. at 15–16.)

        But Sergeant Burke’s testimony was that there were no
firearm manufacturers in the Virgin Islands. That alone would
justify a rational trier of fact in finding beyond a reasonable
                               18
doubt that Trant’s firearm traveled in interstate commerce.
This Court has previously held that the testimony of Virgin
Islands police officers can be sufficient to establish that,
because particular goods were not manufactured in the Virgin
Islands, their presence on the islands meant that they had been
transported in interstate commerce. See United States v.
Haywood, 363 F.3d 200, 210–11 (3d Cir. 2004); United States
v. Lake, 150 F.3d 269, 273 (3d Cir. 1998). Those holdings are
applicable here. Sergeant Burke’s testimony tracks that of
Virgin Islands police officers in earlier cases in which we have
deemed such testimony sufficient to establish that a particular
good or product moved in interstate commerce. Given
Sergeant Burke’s testimony, a rational trier of fact would not
need to examine Trant’s gun or its characteristics to find
beyond a reasonable doubt that the gun traveled in interstate
commerce. See United States v. Buggs, 904 F.2d 1070, 1076
(7th Cir. 1990) (“The fact that the gun was not produced at trial
or that the witnesses did not have an opportunity to examine
closely the weapon does not prevent conviction of a firearm
offense.”).

                              IV.

       We will affirm the judgment because sufficient
evidence supports Trant’s conviction, and because the District
Court did not err in either permitting the Government to reopen
its case-in-chief or restricting Trant’s cross examination of
Ashby.




                               19